L. CHARLES WRIGHT, Retired Appellate Judge.
Wilford Levon Church filed a complaint against Jim Walter Resources, Inc., asserting that he was entitled to workmen’s compensation benefits as a result of an injury he sustained while employed by Jim Walter. Following oral proceedings, the trial court found Church to be permanently, partially disabled. The court awarded Church permanent partial disability benefits at the maximum allowable rate, as well as claimed mileage and attorney fees. The court ordered the parties to calculate the amount owed. The parties subsequently filed a joint stipulation, which calculated the amounts to be paid under the court’s order. After the judgment and prior to appeal, Church demanded payment of the sums awarded. Church was paid the lump sum attorney’s fee, the accrued weekly permanent partial disability payments, mileage, and weekly benefits.
Church appeals and asserts that the trial court erred in refusing to find that he was totally and permanently disabled. He alternatively asserts that the trial court erred in denying him benefits for vocational rehabilitation.
Jim Walter has filed a motion to dismiss the appeal, asserting that its payment of the judgment amount, and Church’s acceptance *117of those funds, leaves nothing from which to appeal. We agree.
On the authority of Sledge v. Liberty National Life Insurance Co., 632 So.2d 1333 (Ala.1994), and Rice v. State Farm Fire & Casualty Co., 578 So.2d 1064 (Ala.1991), this appeal is dismissed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
APPEAL DISMISSED.
All the Judges concur.